Citation Nr: 0738008	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  05-24 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for an essential tremor.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The veteran had active service from May 1952 to April 1956.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2004 rating decision of the Regional Office (RO) 
of the Department of Veterans Affairs (VA) in St. Petersburg, 
Florida.  The case was forwarded to the Board by the Newark, 
New Jersey RO.

The veteran testified at a Board hearing via video conference 
in October 2007 before the undersigned Veterans Law Judge.  A 
transcript of the hearing testimony is associated with the 
claims file.

The veteran indicated his desire to submit a claim for 
entitlement to service connection for post-traumatic stress 
disorder.  This issue has not been considered by the RO, much 
less denied and timely appealed to the Board.  So, it is 
referred to the RO for appropriate action, as the Board does 
not currently have jurisdiction to consider it.  See 38 
C.F.R. § 20.200 (2007); Godfrey v. Brown, 7 Vet. App. 398 
(1995) (the Board does not have jurisdiction of an issue not 
yet adjudicated by the RO).


FINDING OF FACT

The preponderance of the probative evidence of record does 
not show an essential tremor to have been caused or made 
worse by active military service.


CONCLUSION OF LAW

An essential tremor was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107(b) 
(West 2002 and Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 
3.304(d) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  Prior to the initial 
decision in this case, VA notified the veteran in October 
2003 and March 2006 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.   VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
While the appellant may not have received full notice prior 
to the initial decision, after notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claims, and the claim was 
readjudicated.  

Thus, the veteran was provided the opportunity to present 
pertinent evidence and testimony.  In sum, there is no 
evidence of any VA error in notifying or assisting the 
veteran that reasonably affects the fairness of this 
adjudication.  The RO's failure to provide the veteran notice 
of how disability ratings and effective dates are determined 
is not prejudicial in light of the decision reached below.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Governing Law and Regulation

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Analysis

The service medical records are entirely negative for any 
complaints, findings, or treatment for, shaking or the 
issuance of Phenobarbital.  There are no indications that his 
service medical records are incomplete, as they do note 
immunizations from 1952 up to June 1955.  Thus, there is no 
reason to infer that there perhaps was an instance of 
treatment that was not documented.  The April 1956 Report Of 
Physical Examination For Release From Active Duty notes that 
the examiner assessed all areas as normal and specifically 
notes the absence of any defects and diagnoses.

Private treatment records submitted by the veteran in support 
of his claim and his VA outpatient records note his diagnosis 
of having a benign essential tremor.  The veteran asserts in 
his written submissions and his hearing testimony that his 
tremor is the direct result of a specific incident that 
occurred during his service in the Korean War aboard the USS 
New Jersey.  In January 2004, the veteran stated that the New 
Jersey shelled an emplacement at Wonson Harbor in April 1953, 
which was the third instance that month of the New Jersey 
shelling that location.  The veteran noted that, by the time 
of the third gun strike, he was shaking "really bad" and he 
went to sick bay, where he was given Phenobarbital.  After 
subsequently obtaining more bottles, he was told that it 
could become addictive; so, he never went back.

Upon his return to Norfolk, Virginia, he asked to see a 
doctor, but he was passed around with no result, and he lived 
with his disorder and still must take medication to control 
it.

At an October 2007 hearing, the veteran placed the date of 
the incident as May 1953, in light of an Internet history of 
the New Jersey's shelling of Wonson Harbor.  The veteran 
stated he was performing duty as a fireman on the deck, and 
his job was to launch and retrieve helicopters engaged in 
spotting.  He described how the New Jersey was taking fire 
from both sides of the harbor, that the enemy shells were 
coming over their heads, and that he was extremely scared.  
After the firing ceased, he found himself on the floor, and 
that is when he noticed his hands and body were shaking.  
Afterwards, the only way he could do his job without shaking 
was to take sips of brandy.  Transcript, pp. 5-6.  When he 
tried to get his shaking assessed at his examination for 
separation he was assessed by three doctors.  The first one 
examined him and passed him to another doctor, who checked 
his blood pressure, etc., and passed him to the last one.  
The last doctor laughed at him, and that is when he got up, 
left the office, and never went back.  Id., at p. 7.

The veteran testified that following his separation from 
active service, he did not seek treatment for his tremor 
until several years later, as he believed he was drinking a 
little too much to control his shaking, and that maybe 
medication would be better.  He could not remember the date, 
but he was in his forties at the time when he saw Dr. Liao.  
Id., at p. 8.  In light of the veteran's birth date, his 
initial treatment would have occurred in the 1970s.

Dr. Liao's records associated with the claims file only date 
from 1985.  A July 1985 entry notes the veteran had recently 
been under a lot of stress, and that he had felt depressed 
for about a week.  No notation is made of a tremor.  In 
December 1985, the veteran complained of cold symptoms that 
consisted of a headaches and shaky.  The assessment was an 
upper respiratory infection.  It is not until the mid-1990s 
that Dr. Liao's records note the veteran to manifest a 
tremor, and it appears he referred the veteran to a 
neurologist, Dr. Zacharoicz.

Dr. Zacharoicz's June 1996 report to Dr. Liao notes the 
veteran's reported history of chronic tremors for the past 40 
years, which the veteran reported had their onset during the 
Korean War and which he attributed to combat stress.  After 
examining the veteran, Dr. Zacharoicz diagnosed an essential 
tremor, as that diagnosis was consistent with the veteran's 
history.  There was no evidence of a Parkinsonian or 
cerebellar component.  Dr. Zacharoicz's report offers no 
opinion or comment that he concurred with the veteran's 
belief that his tremor was secondary to his claimed combat 
stress.  That is also the case with Dr. Concha, another 
neurologist to whom Dr. Liao referred the veteran in 2003.

Dr. Concha also noted the veteran's history as given by him.  
He diagnosed a moderate essential tremor and noted that the 
veteran seemed to respond to Propanolol, so his dosage of 
that medication should be optimized.

Service personnel records confirm the veteran's assignment to 
the USS New Jersey from September 1952 to April 1956.  They 
also note the New Jersey's presence in the Korean Combat Zone 
from April to September 1953, which rendered the veteran 
eligible for income tax exemptions.  The veteran asserts that 
these documents, and the Internet history notation that the 
New Jersey came under fire at Wonson in May 1953, entitles 
the veteran to the so called Combat Exception and service 
connection on that basis.  Unfortunately, the veteran 
misunderstands and misapplies the applicable law.

The applicable criteria provide that, satisfactory lay or 
other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection, if the evidence is consistent with the 
circumstances, conditions, or hardship of such service even 
if there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
The so called combat exception, however, does not obviate the 
need for evidence of a medical nexus between a current 
disability and military service.  Collette v. Brown, 82 F.3d 
389, 392-93 (Fed. Cir. 1996).

There must be competent evidence that the veteran personally 
joined in battle with the enemy to have engaged in combat.  
Merely serving in a theater of combat operations is 
insufficient to meet the standard.  VAOPGCPREC No. 12-99, pp. 
2-3 (October 18, 1999), 65 Fed. Reg. 6,257 (1999).  This 
factual determination is made by the Board on a case-by-case 
basis.  Id., at 4; Gaines v. West, 11 Vet. App. 353 (1998).  
While personal engagement with the enemy is required, the 
Board believes a fair and reasonable reading of the General 
Counsel's opinion would include physical presence on a Naval 
vessel that is actively engaged with an enemy vessel or shore 
emplacement comes within the criterion set forth in the 
opinion.

Even according the veteran this concession, however, does not 
substantively advance his claim, as his account is not 
consistent with the circumstances, conditions, or hardships, 
of his service as he has consistently presented them.  
Specifically, the veteran has consistently asserted that he 
in fact sought medical treatment aboard the New Jersey 
immediately after the shelling incident.  Unfortunately, as 
noted, there simply is no competent medical evidence in his 
service medical records, to include records prepared after 
leaving the Korean Theater of  Operations, which show that he 
manifested any evidence of an in-service tremor.  Further, it 
is unlikely that issuance of Phenobarbital, especially more 
than one bottle, would not have been documented.  Except for 
two months of training in San Diego, California, in June and 
July 1954, all of the veteran's post-boot camp service was 
aboard the USS New Jersey.  There is no reasonable basis to 
infer that any of his service medical records are less than 
complete.

While the veteran has been consistent in the history he has 
provided over the years, it does not confirm it.  He is 
competent to provide that history, and the symptoms he 
manifested over the years, as well as his self-treatment for 
them, but he is not competent to opine that his tremor is in 
fact secondary to the event he claims.  See Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995).  His primary personal 
physician's records do not note a tremor until the 1990s, and 
neither neurologist to whom Dr. Liao referred the veteran 
opined that his tremor was causally related to the in-service 
incident he reported.

Thus, the Board is constrained to find that the preponderance 
of the evidence is against the veteran's claim.  38 C.F.R. 
§§ 3.303, 3.304(d).  In reaching this decision the Board 
considered the doctrine of reasonable doubt.  As the 
preponderance of the evidence is against the veteran's claim, 
however, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for an essential tremor is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


